     Case 17-61910       Doc 41     Filed 02/05/21 Entered 02/05/21 13:38:34             Desc Main
                                      Document     Page 1 of 9



                            UNITED STATES BANKRUPTCY COURT

                         FOR THE WESTERN DISTRICT OF VIRGINIA

   In re: Phillip Gary Powell, Sr.                               Chapter 13
                  Debtor(s).                                     Case No. 17-61910



       AMENDED CHAPTER 13 PLAN COVER SHEET AND NOTICE OF HEARING

          The attached plan is an amended plan that replaces the  confirmed or ☐ unconfirmed
   plan dated 12/15/2017.

           The Court shall hold a hearing on confirmation of the attached plan and any timely filed
   objections on March 17, 2021, at 9:30 A.M. The hearing shall be held by VIDEO
   CONFERENCE. Parties shall NOT appear in person. Any party objecting to confirmation of
   the plan or otherwise seeking to be heard should join the video conference hearing using the
   following URL and Meeting ID:

                     Meeting ID                                             URL
                     161 340 8383                      https://vawb-uscourts-gov.zoomgov.com/j/16134
                                                                            08383


          The following describes the section(s) of the plan being amended, the change in
   treatment, the affected creditor(s), and the impact of the change:


 Section of Plan        Change in Treatment                 Creditor               Impact of Change
1, 2A, 2B, 4A                                         Notice to All            Resolves Trustee's Motion
                                                      Creditors                to Dismiss default caused
                           New request for:                                    by COVID-19 absences.
                       Part 3.2  yes  no                                     Base Gross remains the
                       Part 3.4  yes  no                                     same.
                       Part 3.5  yes  no
                       Part 6.0  yes  no


                                                                  /s/ Janice Hansen
                                                                  Counsel for Debtor(s)
   Counsel for the debtor shall file a separate certification of mailing and/or service of the
   amended chapter 13 plan and this cover sheet, unless the Court orders otherwise.
           Case 17-61910                                 Doc 41             Filed 02/05/21 Entered 02/05/21 13:38:34                  Desc Main
                                                                              Document     Page 2 of 9



                Form 3015-B Last Revised 12/01/2009

                                                                UNITED STATES BANKRUPTCY COURT
                                                                  WESTERN DISTRICT OF VIRGINIA
                                                                                       Lynchburg Division
                                                                                    CHAPTER 13 PLAN
                                                                                  AND RELATED MOTIONS
                Name of Debtor(s):                    Phillip Gary Powell, Sr.                                    Case No: 17-61910



                This plan, dated                          February 5, 2021                  , is:

                                                 the first Chapter 13 plan filed in this case.

                                           X a modified Plan that replaces the:

                                                      x confirmed or unconfirmed Plan dated 12/15/2017

                                                 The Plan provisions modified by this filing are:
                                                Resolves Trustee's Motion to Dismiss for default caused by COVID-19
                                                absences. Base gross remains the same.

                                                 Creditors affected by this modification are:
                                                All



                 NOTICE: YOUR RIGHTS WILL BE AFFECTED. You should read these papers
                 carefully. If you oppose any provision of this plan, or if you oppose any included
                 motions to (i) value collateral, (ii) avoid liens, or (iii) assume or reject unexpired
                 leases or executory contracts, you MUST file a timely written objection.

                 This plan may be confirmed and become binding, and the included motions in
                 paragraphs 3, 6, and 7 to value collateral, avoid liens, and assume or reject
                 unexpired leases or executory contracts may be granted, without further notice
                 or hearing unless a written objection is filed not later than seven (7) days prior
                 to the date set for the confirmation hearing and the objecting party appears at
                 the confirmation hearing.
                The debtor(s)’ schedules list assets and liabilities as follows:
                      Total Assets:                              $          8,927.00
                      Total Non-Priority Unsecured Debt:        $          32,302.06
                      Total Priority Debt:                       $            528.96
                      Total Secured Debt:                       $          15,546.00




\\clg-files16\ClientData\Client Data\Powell, Sr., Phillip Gary\POWELL, SR 17-61910                  Page 1 of 7
           Case 17-61910                            Doc 41               Filed 02/05/21 Entered 02/05/21 13:38:34                                           Desc Main
                                                                           Document     Page 3 of 9




                1.        Funding of Plan. The debtor(s) propose to pay the Trustee the sum of $98.00                                 per
                              Week        for 29 months. Other payments to the Trustee are as follows:
                          The above periodic payments begin 2/28/2021 and are in addition to funds on
                          hand as of 2/5/2021 in the amount of $14,018.00                                       . The total amount to be paid into the Plan
                          is $26,333.00              .


                2.        Priority Creditors. The Trustee shall pay allowed priority claims in full unless the creditor agrees otherwise.

                           A.        Administrative Claims under 11 U.S.C. § 1326.

                                     1.         The Trustee will be paid the percentage fee fixed under 28 U.S.C. § 586(e), not to exceed
                                                10%, of all sums disbursed except for funds returned to the debtor(s).
                                     2.         Debtor(s)' attorney will be paid $4,650.00 balance due of the total fee of       $4,650.00
                                                   concurrently with or prior to the payments to remaining creditors.
                                     3.         The above fees include the following:
                                                a) $4,000.00      Fees Approved or To Be Approved at Plan's Initial Confirmation - To be
                                                                  paid by the Chapter 13 Trustee;
                                                b) $250.00        Post Confirmation, Approved Fees - To be paid by the Chapter 13 Trustee;
                                                c)                Post Confirmation Fees, Pending Approval From Court - To be paid by the
                                                                  Chapter 13 Trustee.
                                                d) $400.00        Remaining court filing fee. This plan resolves Trustee's Motion to Dismiss.


                           B.        Claims under 11 U.S.C. § 507.

                                     The following priority creditors will be paid by deferred cash payments pro rata with other priority
                                     creditors or in monthly installments as below, except that allowed claims pursuant to 11 U.S.C. §
                                     507(a)(1) will be paid prior to other priority creditors but concurrently with administrative claims
                                     above:
                                            Creditor                                 Type of Priority           Estimated Claim         Payment and Term
                          IRS (POC #7 2014 estimated tax
                          liability; 2016 tax return shows a                 2014 Federal Income Tax                 $0.00                     pro rata
                          refund $0.00 liability)
                          VA Dept of Taxation                                 2016 State Income Tax                 $172.62                    pro rata
                          Amherst County Treasurers Office
                          (POC #6)                                         2017 Persoanl Property Tax               $356.34                    pro rata

                3.        Secured Creditors: Motions to Value Collateral ("Cramdown"), Collateral being Surrendered,
                          Adequate Protection Payments, and Payment of certain Secured Claims.

                           A.        Motions to Value Collateral (other than claims protected from "cramdown" by 11 U.S.C.
                                     §1322 (b)(2) or by the final paragraph of 11 U.S.C. § 1325(a)). Unless a written objection is
                                     timely filed with the Court, the Court may grant the debtor(s)' motion to value collateral as
                                     set forth herein.

                          This section deals with valuation of certain claims secured by real and/or personal property, other than
                          claims protected from "cramdown" by 11 U.S.C. § 1322(b)(2) [real estate which is debtor(s)' principal
                          residence] or by the final paragraph of 11 U.S.C. § 1325(a) [motor vehicles purchased within 910 days or
                          any other thing of value purchased within 1 year before filing bankruptcy], in which the replacement value is
                          asserted to be less than the amount owing on the debt. Such debts will be treated as secured claims only
                          to the extent of the replacement value of the collateral. That value will be paid with interest as provided in
                          sub-section D of this section. You must refer to section 3(D) below to determine the interest rate, monthly
                          payment and estimated term of repayment of any "crammed down" loan. The deficiency balance owed on
                          such a loan will be treated as an unsecured claim to be paid only to the extent provided in section 4 of the
                          Plan. The following secured claims are to be "crammed down" to the following values:


                                                                                                                    Purchase                       Replacement
                                                Creditor                                     Collateral               Date        Est. Debt Bal.      Value
                          Express Check Advance (POC #4)                                 1994 Toyota Tercel          3/2016          $465.05          $100.00




\\clg-files16\ClientData\Client Data\Powell, Sr., Phillip Gary\POWELL, SR 17-61910                Page 2 of 7
           Case 17-61910                            Doc 41               Filed 02/05/21 Entered 02/05/21 13:38:34                                                  Desc Main
                                                                           Document     Page 4 of 9



                          B.         Real or Personal Property to be Surrendered.

                          Upon confirmation of the Plan, or before, the debtor(s) will surrender his/her/their interest in the collateral
                          securing the claims of the following creditors in satisfaction of the secured portion of such creditors' allowed
                          claims. To the extent that the collateral does not satisfy the claim, any timely filed deficiency claim to which
                          the creditor is entitled may be paid as a non-priority unsecured claim. Confirmation of the Plan shall
                          terminate the automatic stay as to the interest of the debtor(s) and the estate in the collateral.

                                                                                                                                                      Estimated Total
                                                  Creditor                                  Collateral Description            Estimated Value              Claim


                          n/a

                          C.         Adequate Protection Payments.

                          The debtor(s) propose to make adequate protection payments required by 11 U.S.C. § 1326(a) or
                          otherwise upon claims secured by personal property, until the commencement of payments provided for in
                          sections 3(D) and/or 6(B) of the Plan, as follows:

                                                                                                                Adeq. Protection Monthly
                                          Creditor                                   Collateral                         Payment                       To Be Paid By

                          Credit Acceptance                                 2010 Mercury Mariner                 $74.00/mo for 9 months              Chapter 13 Trustee


                                                                                                             See Section 3(D) of this plan. The
                                                                                                             monthly payments provided for in
                          Express Check Advance (POC
                                                                              1994 Toyota Tercel            Section 3(D) of this plan shall be the   Chapter 13 Trustee
                          #4)                                                                                 Adequate Protection payments
                                                                                                                required by 11 USC 1326(a).


                          Any adequate protection payment upon an unexpired lease of personal property assumed by the debtor(s)
                          pursuant to section of 6(B) of the Plan shall be made by the debtor(s) as required by 11 U.S.C. §
                          1326(a)(1)(B) (payments coming due after the order for relief).

                          D.         Payment of Secured Claims on Property Being Retained (except only those loans provided
                                     for in section 5 of the Plan):

                          This section deals with payment of debts secured by real and/or personal property [including short term
                          obligations, judgments, tax liens and other secured debts]. After confirmation of the Plan, the Trustee will
                          pay to the holder of each allowed secured claim, which will be either the balance owed on the
                          indebtedness or, where applicable, the collateral's replacement value as specified in sub-section A of this
                          section, whichever is less, with interest at the rate provided below, the monthly payment specified below
                          until the amount of the secured claim has been paid in full. Upon confirmation of the Plan, the valuation
                          and interest rate shown below will be binding unless a timely written objection to confirmation is filed with
                          and sustained by the Court.

                                                                                                            Approx. Bal. of
                                                                                                                Debt or
                                                                                                              "Crammed           Interest     Monthly Payment & Est.
                                           Creditor                                  Collateral              Down" Value           Rate                Term
                          Credit Acceptance                                  2010 Mercury Marnier               $15,081.00         4.50%      $311.06/mo for 51 months
                          Express Check Advance (POC #4)                      1994 Toyota Tercel                 $100.00           4.50%       $16.89/mo for 6 months



                           E.        Other Debts.

                          Debts which are (i) mortgage loans secured by real estate which is the debtor(s)' primary residence, or (ii)
                          other long term obligations, whether secured or unsecured, to be continued upon the existing contract
                          terms with any existing default in payments to be cured pursuant to 11 U.S.C. § 1322(b)(5), are provided
                          for in section 5 of the Plan.




\\clg-files16\ClientData\Client Data\Powell, Sr., Phillip Gary\POWELL, SR 17-61910                Page 3 of 7
           Case 17-61910                            Doc 41               Filed 02/05/21 Entered 02/05/21 13:38:34                                                 Desc Main
                                                                           Document     Page 5 of 9



                4.        Unsecured Claims.

                          A.         Not separately classified. Allowed non-priority unsecured claims shall be paid pro rata from any distribution
                                     remaining after disbursement to allowed secured and priority claims. Estimated
                                     distribution is approximately 5.00%         . The dividend percentage may vary depending on actual
                                     claims filed. If this case were liquidated under Chapter 7, the debtor(s) estimate that unsecured
                                     creditors would receive a dividend of approximately         0.00%

                          B.         Separately classified unsecured claims.

                                                Creditor                             Basis for Classification                              Treatment
                          n/a




                5.        Mortgage Loans Secured by Real Property Constituting the Debtor(s)' Primary Residence; Other
                          Long Term Payment Obligations, whether secured or unsecured, to be continued upon existing
                          contract terms; Curing of any existing default under 11 U.S.C. § 1322(b)(5).

                          A.         Debtor(s) to make regular contract payments; arrears, if any, to be paid by Trustee.
                                     The creditors listed below will be paid by the debtor(s) pursuant to the contract without
                                     modification, except that arrearages, if any, will be paid by the Trustee either pro rata with
                                     other secured claims or on a fixed monthly basis as indicated below, without interest unless
                                     an interest rate is designated below for interest to be paid on the arrearage claim and such
                                     interest is provided for in the loan agreement.

                                                                                                       Regular                     Arrearage Estimated Monthly
                                                                                                       Contract      Estimated      Interest   Cure    Arrearage
                                         Creditor                              Collateral              Payment       Arrearage        Rate     Period   Payment

                                                                                                                    See 11B
                          n/a                                                                                       below **                                  pro rata

                                                                                                                    See 11B
                                                                                                                    below **



                          B.         Trustee to make contract payments and cure arrears, if any. The Trustee shall pay the
                                     creditors listed below the regular contract monthly payments that come due during the
                                     period of this Plan, and pre-petition arrearages on such debts shall be cured by the Trustee
                                     either pro rata with other secured claims or with monthly payments as set forth below.

                                                                                                       Regular                        Arrearage        Monthly Payment
                                                                                                       Contract       Estimated        Interest         on Arrearage &
                                         Creditor                              Collateral              Payment        Arrearage          Rate              Est. Term
                          n/a




                          C.         Restructured Mortgage Loans to be paid fully during term of Plan. Any mortgage loan
                                     against real estate constituting the debtor(s)' principal residence upon which the last
                                     scheduled contract payment is due before the final payment under the Plan is due shall be
                                     paid by the Trustee during the term of the Plan as permitted by 11 U.S.C. § 1322(c)(2) with
                                     interest at the rate specified below as follows:

                                                                                                                Interest       Estimated
                                            Creditor                                 Collateral                   Rate           Claim       Monthly Payment & Term
                          n/a




\\clg-files16\ClientData\Client Data\Powell, Sr., Phillip Gary\POWELL, SR 17-61910                Page 4 of 7
           Case 17-61910                            Doc 41               Filed 02/05/21 Entered 02/05/21 13:38:34                                             Desc Main
                                                                           Document     Page 6 of 9



                6.        Unexpired Leases and Executory Contracts. The debtor(s) move for assumption or rejection of the
                          executory contracts and leases listed below.

                          A.         Executory contracts and unexpired leases to be rejected. The debtor(s) reject the following executory
                                     contracts:

                                               Creditor                                Type of Contract
                          Why Not Lease It                                                  Rental
                          Why Not Lease It                                                  Rental



                          B.         Executory contracts and unexpired leases to be assumed. The debtor(s) assume the
                                     following executory contracts. The debtor(s) agree to abide by all terms of the agreement.
                                     The Trustee will pay the pre-petition arrearages, if any, through payments made pro rata with
                                     other priority claims or on a fixed monthly basis as indicated below.

                                                                                                                           Monthly
                                                                                                                         Payment for
                                         Creditor                      Type of Contract              Arrearage             Arrears          Estimated Cure Period
                          n/a                                                    n/a                      n/a                  n/a                   n/a




                7.        Liens Which Debtor(s) Seek to Avoid.

                          A.         The debtor(s) move to avoid liens pursuant to 11 U.S.C. § 522(f). The debtor(s) move to avoid
                                     the following judicial liens and non-possessory, non-purchase money liens that impair the
                                     debtor(s)’ exemptions. Unless a written objection is timely filed with the Court, the Court may
                                     grant the debtor(s)’ motion and cancel the creditor’s lien. If an objection is filed, the Court
                                     will hear evidence and rule on the motion at the confirmation hearing.
                                                                                                                          Exemption
                                         Creditor                              Collateral         Exemption Basis          Amount            Value of Collateral
                          n/a




                          B.         Avoidance of security interests or liens on grounds other than 11 U.S.C. § 522(f). The
                                     debtor(s) have filed or will file and serve separate pleadings to avoid the following liens or
                                     security interests. The creditor should review the notice or summons accompanying such
                                     pleadings as to the requirements for opposing such relief. The listing here is for information


                                                  Creditor                              Type of Lien            Description of Collateral     Basis for Avoidance
                          n/a




                8.        Treatment and Payment of Claims.

                          • All creditors must timely file a proof of claim to receive any payment from the Trustee.
                          • If a claim is scheduled as unsecured and the creditor files a claim alleging the claim is secured but does
                            not timely object to confirmation of the Plan, the creditor may be treated as unsecured for purposes of
                            distribution under the Plan. This paragraph does not limit the right of the creditor to enforce its lien, to the
                            extent not avoided or provided for in this case, after the debtor(s) receive a discharge.
                          • If a claim is listed in the Plan as secured and the creditor files a proof of claim alleging the claim is
                            unsecured, the creditor will be treated as unsecured for purposes of distribution under the Plan.
                          • The Trustee may adjust the monthly disbursement amount as needed to pay an allowed secured claim in
                            full.




\\clg-files16\ClientData\Client Data\Powell, Sr., Phillip Gary\POWELL, SR 17-61910            Page 5 of 7
           Case 17-61910                            Doc 41               Filed 02/05/21 Entered 02/05/21 13:38:34                                   Desc Main
                                                                           Document     Page 7 of 9



                9.        Vesting of Property of the Estate. Property of the estate shall revest in the debtor(s) upon
                          confirmation of the Plan. Notwithstanding such vesting, the debtor(s) may not sell, refinance,
                          encumber real property or enter into a mortgage loan modification without approval of the Court
                          after notice to the Trustee, any creditor who has filed a request for notice and other creditors to the

                10.       Incurrence of indebtedness. The debtor(s) shall not voluntarily incur additional indebtedness
                          exceeding the cumulative total of $5,000 principal amount during the term of this Plan, either
                          unsecured or secured against personal property, except upon approval of the Court after notice to
                          the Trustee, any creditor who has filed a request for notice, and other creditors to the extent

                11.       Other provisions of this Plan.

                             A.      Date Debtor(s) to Resume Regular Direct Payments to Creditors that are being Paid
                                     Arrearages by the Trustee under Paragraphs 5A and 6B

                Creditor                                                         Month Debtor to Resume Regular Direct Payments
                n/a




                          B.         Other:

                                     * Any unsecured proof of claim for a claim of deficiency that results from the surrender and liquidation of
                                     collateral noted in Paragraph 3(B) of this plan must be filed by the earlier of the following or such claim shall
                                     be forever barred: (1) within 180 days of the date of the first confirmation order confirming a plan providing
                                     for the surrender of said collateral, or (2) within the time period for the filing of an unsecured deficiency claim
                                     as established by any Order granting relief from the automatic stay with respect to said collateral. Said
                                     unsecured proof of claim for a deficiency must include appropriate documentation establishing that the
                                     collateral surrendered has been liquidated, and the proceeds applied, in accordance with applicable state
                                     law.

                                     ** Any fees, expenses, or charges accruing on claims set forth in paragraph 5A or 5B of this Plan which are
                                     noticed to the debtor pursuant to Bankruptcy Rule 3002.1(c) shall not require modification of the debtor's
                                     plan to pay them. Instead, any such fees, expenses, or charges shall, if allowed, be payable by the debtor
                                     outside the Plan unless the debtor chooses to modify the plan to provide for them.

                          C.         Auto Draft of any Direct Payments by Debtor and Post-Petition Statements:

                                     Any bank or financial institution or lender to which the debtor has previously consented to auto draft
                                     payments from his or her bank account, is expressly authorized to keep such auto-draft in place and to
                                     deduct post-petition payments from the debtor's bank account. Such a deduction will not be viewed as a
                                     violation of the automatic stay. The automatic stay is modified to permit the noteholder or servicing agent on
                                     any secured debts being paid by the debtors to send the debtor payment coupons, payment statements or
                                     invoices, notices of late payment, notices of payment changes, notices of servicing transfers, or any other
                                     notice, other than a notice of acceleration or demand for payment of the entire balance, normally sent to
                                     customers in the ordinary course of business.

                          D.         Lien Avoidance

                                     Upon confirmation of this plan, any judicial liens, referenced in paragraph 7(A) of this plan, in and on
                                     Debtors' real property, shall be void and shall be of no effect during the pendency of this case under chapter
                                     13. Any allowed claims of said judicial lien creditors shall be treated as unsecured claims under the
                                     Debtor(s)’ chapter 13 plan. The judicial liens referenced in paragraph 7(A) shall be void for all other
                                     purposes when and if the Debtor(s) complete the confirmed chapter 13 plan. Upon the completion of the
                                     plan, the Debtor(s) may file a copy of this chapter 13 plan, a copy of the order confirming this plan, and a
                                     copy of the discharge order with the appropriate state Circuit Court Clerk's Offices.




\\clg-files16\ClientData\Client Data\Powell, Sr., Phillip Gary\POWELL, SR 17-61910          Page 6 of 7
           Case 17-61910                            Doc 41               Filed 02/05/21 Entered 02/05/21 13:38:34      Desc Main
                                                                           Document     Page 8 of 9



                Signatures:

                Dated:                      2/5/2021



                                       /s/ Phillip Gary Powell, Sr.                                /s/ Janice Hansen
                                                   Debtor                                          Debtor's Attorney




\\clg-files16\ClientData\Client Data\Powell, Sr., Phillip Gary\POWELL, SR 17-61910   Page 7 of 7
  Case 17-61910       Doc 41     Filed 02/05/21 Entered 02/05/21 13:38:34            Desc Main
                                   Document     Page 9 of 9




                        UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA


In re: Phillip Gary Powell, Sr.                              Chapter 13
            Debtor(s).                                       Case No. 17-61910




     CERTIFICATION OF MAILING AND/OR SERVICE OF CHAPTER 13 PLAN


       I certify that a true and correct copy of the chapter 13 plan or the amended chapter 13
plan and amended plan cover sheet, filed electronically with the Court on February 5, 2021, has
been mailed by first class mail postage prepaid to all creditors, equity security holders, and other
parties in interest, including the United States Trustee, on February 5, 2021.


       If the plan contains (i) a request under section 522(f) to avoid a lien or other transfer of
property exempt under the Code or (ii) a request to determine the amount of a secured claim, the
plan must be served on the affected creditors in the manner provided by Rule 7004 for service of
a summons and complaint. I certify that a true and correct copy of the chapter 13 plan has been
served on the following parties pursuant to Rule 7004:



             Name                            Address                     Method of Service




                                                             /s/ Janice Hansen
                                                             Counsel for Debtor(s)
